DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the amendment filed on January 13th, 2021. The rejections are as stated below. 
	Claims 3-5, 10, 11 and 16-18 are canceled.
	Claims 1, 2, 6-9, 12, 14 and 19 are amended.
	Claims 1, 2, 6-9, 12-15, 19 and 20 are currently pending in this application and have been examined. 

Acknowledgments
	Applicant has amended claims 6 and 12 to replace the language “…to communicatively coupled…” with “…to communicatively couple…”. Accordingly, the objections to claims 6 and 12 are withdrawn. 
	
Examiner acknowledges applicants amendments/remarks regarding the 112(b) rejections in the previous office action and therefore the 112(b) rejections are withdrawn. 




Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 11, 18 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "…the prospective purchaser or consumer…".  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the examiner will interpret the limitation to read as “…the prospective beverage purchaser or consumer...”
Claims 2, 6 and 7 inherit the deficiencies noted in claim 1.

Claim 8 recites the limitation "…the purchaser or consumer…".  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the examiner will interpret the limitation to read as “…the prospective purchaser or consumer...”
Claims 9, 12 and 13 inherit the deficiencies noted in claim 8.


Claims 15, 19 and 20 inherit the deficiencies noted in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6-9, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Unnerstall (US 2017/0323278 A1 [previously recited]) in view of Edmonds, III et al. (US 6,229,908 B1) and Hong (KR 2017/0064711 A [previously recited]).


As per claim 1, Unnerstall teaches a system, comprising:
a sensor (Fig. 2, element 220; ¶0031), wherein the sensor is operable to:
	receive biometric information of a prospective beverage purchaser or consumer (¶0023, ¶0031, ¶0052); 
an age verifier, wherein the age verifier is operable to (Fig. 5; Steps 515 and 520): 
autonomously determine an age of the prospective beverage purchaser or consumer based at least in part upon the received biometric information (Fig. 5; ¶¶0035-0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…] and ¶¶0053 – 0056 […the presentation component 240 (e.g., a screen that allows the user to purchase an alcoholic beverage)…If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user…]), and 
autonomously determine whether the determined age of the prospective beverage purchaser or consumer satisfies a minimum alcoholic beverage purchasing age (Fig. 5; ¶¶0035-0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…], ¶0038 […In one embodiment, a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC, a quantity of alcoholic beverages provided is less than a predetermined quantity)…] and ¶¶0053 – 0056 […For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age). If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user…]);                                
an intoxication verifier, wherein the intoxication verifier is operable to (¶¶0035 – 0036): 
(Fig. 5; ¶¶0035-0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…], ¶0038 […a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC…] and ¶¶0053 – 0056 […In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]), and 
autonomously determine whether the determined intoxication level satisfies an intoxication level threshold (Fig. 5; ¶¶0035-0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…], ¶0038 […a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC…] and ¶¶0053 – 0056 […In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]); and 
an alcoholic beverage dispenser, wherein the alcoholic beverage dispenser is operable to (¶0042):
	autonomously vend or dispense one or more alcoholic beverages to the prospective beverage purchaser or consumer based at least in part upon autonomously determining that the prospective beverage purchaser or consumer satisfies both the minimum alcoholic beverage purchasing age and the intoxication level threshold (Fig. 5; ¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…], ¶0038 […a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC…], ¶¶0042 – 0043 [dispenser component] and ¶¶0053 – 0057 [For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age). If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user…In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…If the request is approved, a confirmation of successful transaction is presented at 560 using, for example, the presentation component 240, and a good corresponding to the selection is dispensed at 565.]),
wherein the sensor is comprised of a fingerprint reader and a detector (¶0023 […Scan data 134 may include, for example, a photograph, a fingerprint…] and ¶0031 […scanner component 220 may detect the object, search or scan the object for a feature (e.g., face, fingerprint…] and ¶¶0035 – 0036 […an alcohol detector device…]),
wherein a component of the sensor (an alcohol detector device) is operable to determine information relevant to blood alcohol content measurement (¶¶0035 – 0036),
wherein the detector is operable to determine the BAC information and report the BAC information of the prospective beverage purchaser or consumer to the intoxication verifier (¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC))…] and ¶¶0053 – 0056 […it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]).           

Unnerstall teaches a sensor, wherein the sensor is operable to receive biometric information of a prospective beverage purchaser or consumer (¶0032) and determining user metrics based on the received data, wherein the measurement includes a blood alcohol content measurement (¶¶0035 – 0036), Unnerstall does not explicitly teach wherein the sensor is operable to receive biometric information of a prospective beverage purchaser or consumer and blood alcohol content (BAC) information of the prospective beverage purchaser or consumer, wherein the light source is operable to illuminate skin of a finger of the prospective beverage purchaser or consumer, wherein the interferometer is operable to filter light reflected by the skin of the finger of the prospective beverage purchaser or consumer for wavelengths relevant to blood alcohol content measurement and wherein the detector is operable to analyze the filtered light to determine the BAC information and report the BAC information of the prospective beverage purchaser or consumer to the intoxication verifier.
However, in the field of blood-alcohol detectors (Edmonds, III et al: Abstract), Edmonds, III et al. (hereinafter “Edmonds”) teaches a system, comprising:
a sensor, wherein the sensor is operable to (Column 3, Lines 7 – 14 […a light sensor…]): 
receive biometric information of a user and blood alcohol content (BAC) information of the user (Column 5, Lines 21 – 32 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator.] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]); 
wherein the light source is operable to illuminate skin of a finger of the user (Column 5, Lines 21 – 32 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator.] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]),
wherein the microprocessor is operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to blood alcohol content measurement (Column 5, Lines 54 – 62 […the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time without the two light beams 36 and 42 interfering with one another. Alternatively, the wavelengths of each light 36 and 42 are different, the detector 32 is not sensitive to the frequencies of the reflected light 42, and the scanner 44 is not sensitive to the light 36 of the blood-alcohol detector 24.]),
wherein the detector is operable to analyze the filtered light to determine the BAC information and report the BAC information of the user to the intoxication verifier (Column 4, Lines 23 – 29 [A spectrographic detector 34 receives the light 36 emerging from the finger 30. The spectrographic detector 34 senses the intensity of different wavelengths of the emerging light 36, preferably through the use of a diffraction grating. Spectrographic detector 34 transmits this intensity information to the microprocessor 16.], Column 5, Lines 20 – 45 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator...The microprocessor 16 will determine that the test is passed] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]).
The system of Edmonds is applicable to the system of Unnerstall as they share characteristics and capabilities, namely, they are directed to fingerprint analysis and recognition. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tailored user experience at a self-service kiosk, as taught by Unnerstall with a sensor, wherein the sensor is operable to receive biometric information of a user and blood alcohol content (BAC) information of the user, the light source being operable to illuminate skin of a finger of the user, the microprocessor being operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to blood alcohol content measurement and the detector being operable to analyze the filtered light to determine the BAC information and report the BAC information of the user to the intoxication verifier, as taught by Edmonds. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Unnerstall in order to acquire accurate blood-alcohol measurements that are not significantly affected by environmental factors or variable normal breath-alcohol levels (Edmonds: Column 2, Lines 37 - 43).
	
While Unnerstall teaches a sensor operable to receive biometric information of a prospective beverage purchaser or consumer (¶0032), wherein the sensor can include input devices such as a camera, a scanner, an accelerometer, etc. (¶0070), Unnerstall in view of Edmonds does not explicitly teach wherein the sensor is comprised of an interferometer and wherein the interferometer is operable to filter light reflected by the skin of the finger of the prospective beverage purchaser or consumer for wavelengths relevant to blood alcohol content measurement. 
However, in the field of fingerprint recognition (Hong: Abstract), Hong teaches a system, comprising:
wherein the sensor is comprised of an interferometer (See Brief Description of Drawings, FIG. 1, Lines 9-10 [The fingerprint sensing module 100 includes a light source 110, an interferometer 120, a sensing unit 130, a reference unit 140, and a photodetector 150 according to an exemplary embodiment of the present invention.]), 
wherein the interferometer is operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to the measurement (See claim 4 […A sensing unit for irradiating the first light outputted through the interferometer to a fingerprint area of a finger contacted with the sensing film and feeding back the measurement optical signal reflected from the fingerprint area of the finger to the interferometer; A reference unit for irradiating the reference light output from the second light outputted through the interferometer and feeding back the reference light signal reflected from the reference mirror to the interferometer; An optical detector for detecting an interference signal of the measurement light signal and the reference light signal coupled through the interferometer…] and Brief Description of Drawings, Lines 13 – 16 [The light source unit 110 may output coherent light having a predetermined wavelength and intensity. At this time, the wavelength band and intensity of the light output from the light source unit 110 are not harmful when irradiated to the human body, and can be set in advance through experimental values such as the wavelength band and intensity of the energy optimized for acquiring the image of the fingerprint.]), and 
The system of Hong is applicable to the system of Unnerstall in view of Edmonds as they share characteristics and capabilities, namely, they are directed to fingerprint analysis and recognition. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tailored user experience at a self-service kiosk, as taught by Unnerstall in view of Edmonds with a sensor being comprised of an interferometer and the interferometer being operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to the measurement, as taught by Hong. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Unnerstall in view of Edmonds in order to enable fingerprint recognition at a very high speed (Hong: See Brief Description of the Drawings).

As per claim 2:
Unnerstall in view of Edmonds and Hong, as shown above, teach the system of claim 1. Unnerstall further teaches wherein the biometric information includes, at least in part, a fingerprint of the prospective beverage purchaser or consumer (¶0023 […For example, the kiosk 120 may receive or identify scan data 134 (e.g., first biometric data) associated with the consumer 122, and communicate with the system server 130 to identify a cardholder account 132 associated with the consumer 122 based on the scan data 134. Scan data 134 may include, for example, a photograph, a fingerprint…] and ¶0031 […the scanner component 220 may detect the object, search or scan the object for a feature (e.g., face, fingerprint, iris, retina, voice, sound, ear, DNA profile), and generate scan data 134 based on the feature.]).

As per claim 6: 
Unnerstall in view of Edmonds and Hong, as shown above, teach the system of claim 1. Unnerstall further teaches a network interface device, wherein the network interface device is operable to communicatively couple the age verifier to an identity database including one or more biometric profiles attaching an identity of the prospective beverage purchaser or consumer to a fingerprint of the prospective beverage purchaser or consumer (¶0023-0025 [Scan data 134 may include, for example, a photograph, a fingerprint…the biometric system 140 includes, stores, or has access to one or more registered credentials 144 (e.g., second biometric data) authenticated or verified to be associated with one or more users. The biometric system 140 is configured to determine or identify, from the one or more registered credentials 144, a registered credential 144 associated with the consumer 122…], Fig. 5; ¶¶0053 – 0057 […Scan data 134 associated with the user is identified at 505 and transmitted at 510 to a biometric system 140. The biometric system 140 may, for example, identify a registered credential 144 corresponding to the scan data 134, and transmit user identifier data 142 and/or other data (e.g., an age) associated with the registered credential 144 to the kiosk 120. The data (e.g., user identifier data 142, age) is received at 515 from the biometric system 140, and it is determined at 520 whether the user is authorized to proceed with the transaction…] and ¶¶0059 – 0060 [computing and networking environments or configurations…a network computer]).

As per claim 7:
Unnerstall in view of Edmonds and Hong, as shown above, teach the system of claim 1. Unnerstall further teaches the following:
(¶0063 […multiple processors…]); 
a memory device (¶¶0061 – 0062 […system memory…]); 
a touchscreen display device (¶¶0060 […a mobile device, a mobile telephone, a phablet, a tablet, a portable media player, a netbook, a laptop, a desktop computer, a personal computer…] and Fig. 6; ¶0071 - 0072 […the monitor 666 and/or touch screen panel…]); 
at least one of a near-field communications device, a barcode scanner, and a camera; and (¶0070 […a camera, a scanner…] and ¶¶0077 – 0078 […a near field communication (NFC) wireless communication-enabled device…])
at least one of a credit card reader and a banknote/coin validator and changer (¶¶0076 – 0079 […For example, payment may be accepted at the system 110, the kiosk 120, and/or the kiosk system 200…The issuer 740 is a financial institution that maintains a relationship with one or more cardholders 760 to enable the cardholders 760 to make a payment using the payment card 750 via the processing network 710...the payment card 750 is linked or associated with electronic wallet technology or contactless payment technology, such as a radio frequency identification (RFID)-enabled device, a BLUETOOTH® brand wireless technology-enabled device, a ZIGBEE® brand communication-enabled device, a WI-FI® brand local area wireless computing network-enabled device, a near field communication (NFC) wireless communication-enabled device, and/or any other device that enables the payment card 750 to purchase a good or service from a merchant 720]).

As per claim 8, Unnerstall teaches a system, comprising:
a sensor (Fig. 2, element 220; ¶0031); 
an intoxication verifier, wherein the intoxication verifier is operable to (¶¶0035 – 0036): 
(Fig. 5; ¶¶0035-0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…], ¶0038 […a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC…] and ¶¶0053 – 0056 […In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]), and 
autonomously determine whether the determined intoxication level satisfies an intoxication level threshold (Fig. 5; ¶¶0035-0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…], ¶0038 […a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC…] and ¶¶0053 – 0056 […In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]); and 
an alcoholic beverage dispenser, wherein the alcoholic beverage dispenser is operable to (¶0042)
	autonomously vend or dispense one or more alcoholic beverages to the prospective purchaser or consumer based at least in part upon autonomously determining that the prospective purchaser or consumer satisfies the intoxication level threshold (Fig. 5; ¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…], ¶0038 […a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC…], ¶¶0042 – 0043 [dispenser component] and ¶¶0053 – 0057 [For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age). If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user…In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…If the request is approved, a confirmation of successful transaction is presented at 560 using, for example, the presentation component 240, and a good corresponding to the selection is dispensed at 565.]),
wherein the sensor is comprised of a fingerprint reader and a detector (¶0023 […Scan data 134 may include, for example, a photograph, a fingerprint…], ¶0031 […scanner component 220 may detect the object, search or scan the object for a feature (e.g., face, fingerprint…] and ¶¶0035 – 0336 […an alcohol detector device…]),
wherein a component of the sensor (an alcohol detector device) is operable to determine information relevant to blood alcohol content measurement (¶¶0035 – 0036),
wherein the detector is operable to determine the BAC information and report the BAC information of the prospective beverage purchaser or consumer to the intoxication verifier (¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC))…] and ¶¶0053 – 0056 […it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]).             
While Unnerstall teaches a sensor, wherein the sensor is operable to receive biometric information of a prospective purchaser or consumer (¶0032) and determining user metrics based on the (¶¶0035 – 0036), Unnerstall does not explicitly teach wherein the sensor is operable to receive biometric information blood alcohol content (BAC) information of a prospective purchaser or consumer, wherein the light source is operable to illuminate skin of a finger of the prospective purchaser or consumer, wherein the interferometer is operable to filter light reflected by the skin of the finger of the prospective beverage purchaser or consumer for wavelengths relevant to blood alcohol content measurement and wherein the detector is operable to analyze the filtered light to determine the BAC information and report the BAC information to the intoxication verifier.
However, in the field of blood-alcohol detectors (Edmonds: Abstract), Edmonds teaches a system, comprising:
a sensor, wherein the sensor is operable to (Column 3, Lines 7 – 14 […a light sensor…]): 
blood alcohol content (BAC) information of a user (Column 5, Lines 21 – 32 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator.] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]); 
wherein the light source is operable to illuminate skin of a finger of the user (Column 5, Lines 21 – 32 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator.] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]),
wherein the microprocessor is operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to blood alcohol content measurement (Column 5, Lines 54 – 62 […the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time without the two light beams 36 and 42 interfering with one another. Alternatively, the wavelengths of each light 36 and 42 are different, the detector 32 is not sensitive to the frequencies of the reflected light 42, and the scanner 44 is not sensitive to the light 36 of the blood-alcohol detector 24.]),
wherein the detector is operable to analyze the filtered light to determine the BAC information and report the BAC information to the intoxication verifier (Column 4, Lines 23 – 29 [A spectrographic detector 34 receives the light 36 emerging from the finger 30. The spectrographic detector 34 senses the intensity of different wavelengths of the emerging light 36, preferably through the use of a diffraction grating. Spectrographic detector 34 transmits this intensity information to the microprocessor 16.], Column 5, Lines 20 – 45 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator...The microprocessor 16 will determine that the test is passed] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]).
The system of Edmonds is applicable to the system of Unnerstall as they share characteristics and capabilities, namely, they are directed to fingerprint analysis and recognition. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tailored user experience at a self-service kiosk, as taught by Unnerstall with a sensor, wherein the sensor is operable to receive blood alcohol content (BAC) information of a user, the light source being operable to illuminate skin of a finger of the user, the microprocessor being operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to blood alcohol content measurement and the detector being operable to analyze the filtered light to determine the BAC information and report the BAC information to the intoxication verifier, as taught by Edmonds. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Unnerstall in order to acquire accurate blood-alcohol measurements that are not significantly affected by environmental factors or variable normal breath-alcohol levels (Edmonds: Column 2, Lines 37 - 43).

	While Unnerstall teaches a sensor operable to receive biometric information of a prospective beverage purchaser or consumer (¶0032), wherein the sensor can include input devices such as a camera, (¶0070), Unnerstall in view of Edmonds does not explicitly teach wherein the sensor is comprised of an interferometer and wherein the interferometer is operable to filter light reflected by the skin of the finger of the prospective beverage purchaser or consumer for wavelengths relevant to the measurement. 
However, in the field of fingerprint recognition (Hong: Abstract), Hong teaches a system, comprising:
wherein the sensor is comprised of an interferometer (See Brief Description of Drawings, FIG. 1, Lines 9-10 [The fingerprint sensing module 100 includes a light source 110, an interferometer 120, a sensing unit 130, a reference unit 140, and a photodetector 150 according to an exemplary embodiment of the present invention.]), 
wherein the interferometer is operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to the measurement (See claim 4 […A sensing unit for irradiating the first light outputted through the interferometer to a fingerprint area of a finger contacted with the sensing film and feeding back the measurement optical signal reflected from the fingerprint area of the finger to the interferometer; A reference unit for irradiating the reference light output from the second light outputted through the interferometer and feeding back the reference light signal reflected from the reference mirror to the interferometer; An optical detector for detecting an interference signal of the measurement light signal and the reference light signal coupled through the interferometer…] and Brief Description of Drawings, Lines 13 – 16 [The light source unit 110 may output coherent light having a predetermined wavelength and intensity. At this time, the wavelength band and intensity of the light output from the light source unit 110 are not harmful when irradiated to the human body, and can be set in advance through experimental values such as the wavelength band and intensity of the energy optimized for acquiring the image of the fingerprint.]), and 
Hong is applicable to the system of Unnerstall in view of Edmonds as they share characteristics and capabilities, namely, they are directed to fingerprint analysis and recognition. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tailored user experience at a self-service kiosk, as taught by Unnerstall in view of Edmonds with a sensor being comprised of an interferometer and the interferometer being operable to filter light reflected by the skin of the finger of the user for wavelengths relevant to the measurement, as taught by Hong. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Unnerstall in view of Edmonds in order to enable fingerprint recognition at a very high speed (Hong: See Brief Description of the Drawings).

As per claim 9: 
Unnerstall in view of Edmonds and Hong, as shown above, teach the system of claim 8. Unnerstall further teaches the following:
an age verifier, wherein the age verifier is operable to (Fig. 5; Steps 515 and 520):
autonomously determine an age of the prospective purchaser or consumer based at least in part upon biometric information received of the prospective purchaser or consumer from the sensor, wherein the biometric information includes, at least in part, a fingerprint of the prospective purchaser or consumer (¶0023 [Scan data 134 may include, for example, a photograph, a fingerprint] and ¶¶0053 – 0056 […The biometric system 140 may, for example, identify a registered credential 144 corresponding to the scan data 134, and transmit user identifier data 142 and/or other data (e.g., an age) associated with the registered credential 144… For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age). If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user.]), and 
autonomously determine whether the determined age of the prospective purchaser or consumer satisfies a minimum alcoholic beverage purchasing age (¶¶0053 – 0056 […The biometric system 140 may, for example, identify a registered credential 144 corresponding to the scan data 134, and transmit user identifier data 142 and/or other data (e.g., an age) associated with the registered credential 144… For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age). If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user.]).

As per claim 12: 
Unnerstall in view of Edmonds and Hong, as shown above, teach the system of claim 9. Unnerstall further teaches a network interface device, wherein the network interface device is operable to communicatively couple the age verifier to an identity database including one or more biometric profiles attaching an identity of the prospective purchaser or consumer to a fingerprint of the prospective purchaser or consumer (¶0024-0025 […the biometric system 140 includes, stores, or has access to one or more registered credentials 144 (e.g., second biometric data) authenticated or verified to be associated with one or more users. The biometric system 140 is configured to determine or identify, from the one or more registered credentials 144, a registered credential 144 associated with the consumer 122…]; Fig. 5; ¶¶0053 – 0057 […Scan data 134 associated with the user is identified at 505 and transmitted at 510 to a biometric system 140. The biometric system 140 may, for example, identify a registered credential 144 corresponding to the scan data 134, and transmit user identifier data 142 and/or other data (e.g., an age) associated with the registered credential 144 to the kiosk 120. The data (e.g., user identifier data 142, age) is received at 515 from the biometric system 140, and it is determined at 520 whether the user is authorized to proceed with the transaction…] and ¶¶0059 – 0060 [computing and networking environments or configurations…a network computer]).

As per claim 13: 
Unnerstall in view of Edmonds and Hong, as shown above, teach the system of claim 12. Unnerstall further teaches the following:
a processor (¶0063 […multiple processors…]); 
a memory device (¶¶0061 – 0062 […system memory…]); 
a touchscreen display device (¶¶0060 […a mobile device, a mobile telephone, a phablet, a tablet, a portable media player, a netbook, a laptop, a desktop computer, a personal computer…] and Fig. 6; ¶0071 - 0072 […the monitor 666 and/or touch screen panel…]); 
at least one of a near-field communications device, a barcode scanner, and a camera; and (¶0070 […a camera, a scanner…] and ¶¶0077 – 0078 […a near field communication (NFC) wireless communication-enabled device…])
at least one of a credit card reader and a banknote/coin validator and changer (¶¶0076 – 0079 […For example, payment may be accepted at the system 110, the kiosk 120, and/or the kiosk system 200…The issuer 740 is a financial institution that maintains a relationship with one or more cardholders 760 to enable the cardholders 760 to make a payment using the payment card 750 via the processing network 710...the payment card 750 is linked or associated with electronic wallet technology or contactless payment technology, such as a radio frequency identification (RFID)-enabled device, a BLUETOOTH® brand wireless technology-enabled device, a ZIGBEE® brand communication-enabled device, a WI-FI® brand local area wireless computing network-enabled device, a near field communication (NFC) wireless communication-enabled device, and/or any other device that enables the payment card 750 to purchase a good or service from a merchant 720]).
	
As per claim 14, Unnerstall teaches a method, comprising:
receiving, by a sensor, biometric information of a prospective beverage purchaser or consumer (¶0023 […Scan data 134 may include, for example, a photograph, a fingerprint…], ¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC))… the biometric system 140…] and ¶¶0053 – 0056 […The biometric system 140 may, for example, identify a registered credential 144 corresponding to the scan data 134, and transmit user identifier data 142 and/or other data (e.g., an age) associated with the registered credential 144 to the kiosk 120. The data (e.g., user identifier data 142, age) is received at 515 from the biometric system 140, and it is determined at 520 whether the user is authorized to proceed with the transaction.]…); 
autonomously determining, by an age verifier, an age of the prospective beverage purchaser or consumer based at least in part upon the received biometric information (¶0023 […Scan data 134 may include, for example, a photograph, a fingerprint…], ¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC))… the biometric system 140…] and ¶¶0053 – 0056 […For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age). If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user…); 
(¶0023 […Scan data 134 may include, for example, a photograph, a fingerprint…], ¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC))… the biometric system 140…] and ¶¶0053 – 0056 […the user is authorized to proceed with the transaction with a user metric 124 and/or account metric 126 associated with the user satisfies a predetermined threshold. For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age). If the age received from the biometric system 140 is not a current age of the user (e.g., an age at the time of enrollment or registration), the kiosk 120 may calculate the present age of the user based on a present date, a date of the age received from the biometric system 140, and/or a birthday of the user…);
filtering, by a component of the sensor (an alcohol detector device), a user metric to determine information relevant to blood alcohol content measurement (¶¶0035 – 0036);
analyzing, by a detector of the sensor, a user metric to determine blood alcohol content (BAC) information of the prospective beverage purchaser or consumer (¶¶0035 – 0037 […The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…] and ¶¶0053 – 0056 […it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]); 
reporting, by the detector, the BAC information to an intoxication verifier, wherein the blood alcohol content (BAC) information includes a BAC level (¶¶0035 – 0037 […The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…] and ¶¶0053 – 0056 […it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]);
 autonomously determining, by an intoxication verifier, an intoxication level of the prospective beverage purchaser or consumer based at least in part upon the received BAC information (¶¶0035 – 0037 […The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…] and ¶¶0053 – 0056 […In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]); 
autonomously determining, by the intoxication verifier, whether the determined intoxication level satisfies an intoxication level threshold (¶¶0035 – 0037 […The alcohol detector device may be configured to receive a fluid (e.g., breath, saliva, perspiration, urine, blood) associated with the consumer 122, detect an amount of alcohol (e.g., ethanol) in the fluid, and generate an estimated BAC based on the detected amount of alcohol…] and ¶¶0053 – 0056 […In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…]); and 
vending or dispensing one or more alcoholic beverages to the prospective beverage purchaser or consumer based at least in part upon autonomously determining that the prospective beverage purchaser or consumer satisfies both the minimum alcoholic beverage purchasing age and the intoxication level threshold (Fig. 5; ¶¶0035 – 0036 […one or more user metrics 124 (e.g., age, gender, body weight, estimated blood alcohol content (BAC)) and/or account metrics 126 (e.g., quantity of alcoholic beverages, period of time) are calculated from data stored at the kiosk system 200 and/or obtained from one or more computing devices coupled to the kiosk system 200, including the system server 130, the biometric system 140…], ¶0038 […a set of indicators corresponding to a set of goods (e.g., alcoholic beverages and/or non-alcoholic beverages) are presented when a user metric 124 and/or account metric 126 satisfies a predetermined threshold (e.g., an age of the consumer 122 is equal to or greater than a predetermined age, an estimated BAC of the consumer 122 is less than a predetermined BAC…], ¶¶0042 – 0043 [dispenser component] and ¶¶0053 – 0057 […For example, the kiosk 120 may determine whether the user is an authorized user (e.g., the user is associated with user identifier data 142 recognized by the kiosk 120, the user is of an authorized age)…In some embodiments, it is determined at 530 whether a drink threshold has been exceeded. For example, it may be determined whether a quantity of alcoholic beverages provided to the user and/or an estimated BAC of the user (e.g., user metric 124, account metric 126) satisfies a predetermined threshold…If the request is approved, a confirmation of successful transaction is presented at 560 using, for example, the presentation component 240, and a good corresponding to the selection is dispensed at 565.]).
While Unnerstall teaches a sensor operable to receive biometric information of a prospective beverage purchaser or consumer (¶0032), wherein the sensor can include input devices such as a camera, a scanner, an accelerometer, etc. (¶0070), Unnerstall does not explicitly teach illuminating, by a light source of the sensor, skin of a finger of the prospective beverage purchaser or consumer, filtering, by an interferometer of the sensor, light reflected by the skin of the finger of the prospective beverage purchaser or consumer for wavelengths relevant to blood alcohol content measurement and analyzing, by a detector of the sensor, the filtered light to determine blood alcohol content (BAC) information of the prospective beverage purchaser or consumer. 
Edmonds: Abstract), Edmonds teaches a method, comprising:
Illuminating, by a light source of the sensor, skin of a finger of the user (Column 5, Lines 21 – 32 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator.] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]),
filtering, by a microprocessor, the light reflected by the skin of the finger of the user for wavelengths relevant to blood alcohol content measurement (Column 5, Lines 54 – 62 […the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time without the two light beams 36 and 42 interfering with one another. Alternatively, the wavelengths of each light 36 and 42 are different, the detector 32 is not sensitive to the frequencies of the reflected light 42, and the scanner 44 is not sensitive to the light 36 of the blood-alcohol detector 24.]), 
analyzing, by a detector of the sensor, the filtered light to determine the blood alcohol content (BAC) information of the user (Column 4, Lines 23 – 29 [A spectrographic detector 34 receives the light 36 emerging from the finger 30. The spectrographic detector 34 senses the intensity of different wavelengths of the emerging light 36, preferably through the use of a diffraction grating. Spectrographic detector 34 transmits this intensity information to the microprocessor 16.], Column 5, Lines 20 – 45 […When the microprocessor 16 detects both a finger print image and a light absorption reading that are within expected parameters for what a human finger would produce, the microprocessor 16 determines whether the measured blood-alcohol level is above or below the preprogrammed threshold value. The microprocessor 16 also has a comparator that compares the fingerprint image with the prestored image of the primary operator's fingerprint and determines whether the images sufficiently match and ascertains whether the analyzed finger 30 belongs to the primary operator...The microprocessor 16 will determine that the test is passed] and Column 5, Lines 54 – 62 [Preferably, the light 36 traveling through the finger 30 and the reflected light 42 travel along paths that are generally perpendicular to each other so that the blood-alcohol and the fingerprint readings may be conducted at the same time…]).
The step of Edmonds is applicable to the method of Unnerstall as they share characteristics and capabilities, namely, they are directed to fingerprint analysis and recognition. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tailored user experience at a self-service kiosk, as taught by Unnerstall with illuminating, by a light source of the sensor, skin of a finger of the user, filtering, by a microprocessor, the light reflected by the skin of the finger of the user for wavelengths relevant to blood alcohol content measurement and analyzing, by a detector of the sensor, the filtered light to determine blood alcohol content (BAC) information of user, as taught by Edmonds. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Unnerstall in order to acquire accurate blood-alcohol measurements that are not significantly affected by environmental factors or variable normal breath-alcohol levels (Edmonds: Column 2, Lines 37 - 43).

Unnerstall teaches a sensor operable to receive biometric information of a prospective beverage purchaser or consumer (¶0032), wherein the sensor can include input devices such as a camera, a scanner, an accelerometer, etc. (¶0070), Unnerstall in view of Edmonds does not explicitly teach filtering, by an interferometer of the sensor, light reflected by the skin of the finger of the prospective beverage purchaser or consumer for wavelengths relevant to a measurement. 
However, in the field of fingerprint recognition (Hong: Abstract), Hong teaches a method, comprising:
filtering, by an interferometer of the sensor, light reflected by the skin of the finger of the user for wavelengths relevant to a measurement (See claim 4 […A sensing unit for irradiating the first light outputted through the interferometer to a fingerprint area of a finger contacted with the sensing film and feeding back the measurement optical signal reflected from the fingerprint area of the finger to the interferometer; A reference unit for irradiating the reference light output from the second light outputted through the interferometer and feeding back the reference light signal reflected from the reference mirror to the interferometer; An optical detector for detecting an interference signal of the measurement light signal and the reference light signal coupled through the interferometer…] and Brief Description of Drawings, Lines 13 – 16 [The light source unit 110 may output coherent light having a predetermined wavelength and intensity. At this time, the wavelength band and intensity of the light output from the light source unit 110 are not harmful when irradiated to the human body, and can be set in advance through experimental values such as the wavelength band and intensity of the energy optimized for acquiring the image of the fingerprint.]); 
The step of Hong is applicable to the method of Unnerstall in view of Edmonds as they share characteristics and capabilities, namely, they are directed to fingerprint analysis and recognition. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the tailored user Unnerstall in view of Edmonds with filtering, by an interferometer of the sensor, light reflected by the skin of the finger of the user for wavelengths relevant to a measurement, as taught by Hong. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Unnerstall in view of Edmonds in order to enable fingerprint recognition at a very high speed (Hong: See Brief Description of the Drawings).

As per claim 15:
Unnerstall in view of Edmonds and Hong, as shown above, teach the method of claim 14. Unnerstall further teaches wherein the sensor is a fingerprint reader and the biometric information includes, at least in part, a fingerprint of the prospective beverage purchaser or consumer (¶0023 […For example, the kiosk 120 may receive or identify scan data 134 (e.g., first biometric data) associated with the consumer 122, and communicate with the system server 130 to identify a cardholder account 132 associated with the consumer 122 based on the scan data 134. Scan data 134 may include, for example, a photograph, a fingerprint…] and ¶0031 […the scanner component 220 may detect the object, search or scan the object for a feature (e.g., face, fingerprint, iris, retina, voice, sound, ear, DNA profile), and generate scan data 134 based on the feature.]).

As per claim 19:
Unnerstall in view of Edmonds and Hong, as shown above, teach the method of claim 14. Unnerstall further teaches wherein the biometric information includes, at least in part, a fingerprint of the prospective beverage purchaser or consumer (¶0023 […For example, the kiosk 120 may receive or identify scan data 134 (e.g., first biometric data) associated with the consumer 122, and communicate with the system server 130 to identify a cardholder account 132 associated with the consumer 122 based on the scan data 134. Scan data 134 may include, for example, a photograph, a fingerprint…] and ¶0031 […the scanner component 220 may detect the object, search or scan the object for a feature (e.g., face, fingerprint, iris, retina, voice, sound, ear, DNA profile), and generate scan data 134 based on the feature.]).

As per claim 20:
Unnerstall in view of Edmonds and Hong, as shown above, teach the method of claim 19. Unnerstall further teaches communicating, via a network interface device, with an identity database including one or more biometric profiles attaching an identity of the prospective beverage purchaser or consumer to a fingerprint of the prospective beverage purchaser or consumer. (¶0023-0025 [Scan data 134 may include, for example, a photograph, a fingerprint…the biometric system 140 includes, stores, or has access to one or more registered credentials 144 (e.g., second biometric data) authenticated or verified to be associated with one or more users. The biometric system 140 is configured to determine or identify, from the one or more registered credentials 144, a registered credential 144 associated with the consumer 122…]; Fig. 5; ¶¶0053 – 0057 […Scan data 134 associated with the user is identified at 505 and transmitted at 510 to a biometric system 140. The biometric system 140 may, for example, identify a registered credential 144 corresponding to the scan data 134, and transmit user identifier data 142 and/or other data (e.g., an age) associated with the registered credential 144 to the kiosk 120. The data (e.g., user identifier data 142, age) is received at 515 from the biometric system 140, and it is determined at 520 whether the user is authorized to proceed with the transaction…] and ¶¶0059 – 0060 [computing and networking environments or configurations…a network computer]).


Response to Arguments
Applicant’s arguments filed 01/13/2021, with respect to the 35 USC §102 and 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0255991 A1 (Givens, JR. et al. [previously recited]) discloses age verification may be performed by input device 205, such as, for example, a camera, a microphone, an RFID device, an identification card scanner, near-field communication (NFC) from a phone, and/or biometric readings of the user (e.g., a fingerprint) via fingerprint reader 145.
US 2004/0153421 A1 (Robinson) discloses a reliable system and method that conducts age verifications of individuals at unattended devices for access to age-restricted areas, goods, and services. A biometric read (such as a fingerprint) is used to verify age and does not require the use of any age-verifying token.
Reference U of the Notice of Reference Cited (Snell, Lawrence, et al.) discloses biological (biometric) diagnostic tests that provide information on current and past quantity and frequency of alcohol consumption by an individual, prior to onset of organ damage, continue to be sought. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)-272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Respectfully submitted,

/O.H.K./Examiner, Art Unit 3625                                                                                                                                                                                                        


/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625